Citation Nr: 0625410	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  05-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from April 1964 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Philadelphia, Pa regional office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

There is no competent evidence that the veteran's current 
hearing loss began in service or is otherwise the result of a 
disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a letter issued in October 2003, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection for hearing loss.

This VCAA notification action satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the October 2003 
VCAA letter contained a notation that the veteran was 
responsible for supporting his claim with appropriate 
evidence and ensuring that VA received all records that were 
not in the possession of a Federal Department or agency.  
This statement served to advise him to submit any evidence in 
his possession pertinent to the claims on appeal. 

In June 2004, the veteran acknowledged that he was provided 
this notice as he submitted additional evidence pertaining to 
his claim. 

Here, the notice was in fact provided prior to the appealed 
rating decision of January 2004, fully in accordance with 
Pelegrini II and Mayfield.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, supra.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the October 2003 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO has obtained records of treatment 
reported by the veteran, including service medical records 
and private records.  There is no indication from the record 
of additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorder to service.  The veteran has not 
reported a continuity of symptomatology and there is no 
medical opinion linking current hearing loss to service.  
Accordingly, the Board finds that an examination and a 
corresponding etiology opinion are not necessary.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).  

If a chronic disease is identified in service, and at any 
time after service, service connection will be presumed.  
38 C.F.R. § 3.303(b) (2005).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran contends that he developed hearing loss as a 
result of his active service during the Vietnam War as he was 
routinely in combat.  

Specifically, in a May 2004 statement, the veteran claimed 
that he experienced noise exposure throughout his duty in 
Vietnam.  He claimed that his role as a "door gunner" in 
combat exposed him to machine gun fire, noise from 
helicopters and other machinery and other noise factors.  The 
veteran claims that he has experienced hearing loss as a 
result of this in service exposure that has gotten 
progressively worse.  

The veteran's service medical records are negative for any 
evidence of hearing loss.  In April 1964, the enlistment 
examination found that the veteran was fit for military 
service as his hearing was normal based on an audiology 
examination.

The April 1964 audiology examination revealed pure tone 
thresholds, in decibels, as follows:

Hertz	500	1,000	2,000	3,000	4,000	

Right	5 (20)	-5 (5)	-5 (5)	n/a	-10 (-5)
Left	 	0 (15)	-5 (5)	-5 (5)	n/a	-15 (-10)

In December 1966, the veteran underwent a separation 
examination which did not indicate hearing loss. 

The December 1966 audiology examination revealed pure tone 
thresholds, in decibels, as follows:


Hertz	500	1,000	2,000	3,000	4,000

Right	0 (15)	0 (10)	0 (10)	n/a	  0 (5)
Left	 	0 (15)	0 (10)	0 (10)	n/a	  0 (5)

The numbers in parenthesis represent conversion of the results 
from American Standard Association units to International 
Standard Organization units.

These are the only two service medical records that pertain 
to the veteran's hearing as no complaints were reported 
during his service.

Post-service hearing tests conducted by the veteran's 
employer demonstrated hearing loss beginning in July 1976.  
In July 1976, the private examiner indicated that the veteran 
had noted increased loss of hearing within the past few 
months.  It was noted that the veteran had a history of in-
service exposure to machine gun and rocket fire without ear 
protection, but had no trouble with his hearing.  The 
examiner also noted that when compared with a preemptive 
audiogram in 1969, the July 1976 audiogram demonstrated a 
decrease in hearing in the veteran's left ear.

An interim health evaluation by his employer in December 1980 
also remarked that the veteran complained of hearing trouble.  
The most recent private employment hearing test in October 
1987 continued to show that the veteran had hearing loss.

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability, at least in the left ear.  
Employer audiograms beginning in July 1976 demonstrated 
hearing loss in the left ear as defined in 38 C.F.R. § 3.385.  
The records do not document such hearing loss in the right 
ear.

The veteran is competent to report in-service noise exposure.  
There is no evidence to the contrary.  The evidence thus 
supports a finding of an in-service injury.

There is no competent evidence, however, that current hearing 
loss is related to active duty.  The history reported in July 
1976, and both before and since, contains no indication of a 
continuity of hearing loss subsequent to the claimed in-
service noise exposure.  

Turning to § 3.303(b), service medical records are negative 
for any complaints or findings of hearing loss, including at 
his service discharge examination in December 1967.  The 
veteran has contended that he was actually told at the time 
of his discharge examination that he had hearing loss, but 
that the examiner reported normal findings so that his 
discharge would not be delayed.  To accept this contention 
the Board would also have to accept that the examiner made up 
the specific findings reported on the audiogram at discharge, 
and that the veteran or the examiner were not truthful in 
1976, when it was reported that he had no hearing problems in 
service.  Notwithstanding the veteran's recent contentions, 
the evidence is against a finding of hearing loss in service.  

In any event, a grant of service connection under 38 C.F.R. 
§ 3.303(b) would require that there be sufficient findings in 
service to identify sensorineural hearing loss.  There were 
no findings of such hearing loss in service.  Even if the 
veteran's contentions were accepted, there is no indication 
that the type of hearing loss identified at discharge was 
sensorineural.  Thus, to establish service connection under 
38 C.F.R. § 3.303(b), a continuity of symptomatology would be 
necessary.  As just discussed, there is no such continuity.

Hearing loss was not identified to a compensable degree until 
at least nine years after service.  Service connection is 
therefore not warranted on a presumptive basis.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board notes the veteran's contentions regarding his 
current hearing loss and how it relates to his active duty.  
In his May 2004 statement he claimed that his job as a 
"door-gunner" in Vietnam altered his hearing.  

However, as a layperson, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Absent competent evidence of a link between the veteran's 
service and his hearing loss, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


